Title: From Thomas Jefferson to David Ramsay, 31 August 1785
From: Jefferson, Thomas
To: Ramsay, David



Sir
Paris Aug. 31. 1785.

I am honoured with your two letters of June 15. and July 13. and am to thank you for the sheets of your history sent therewith. I am much pleased to see a commencement of those special histories of the late revolution which must be written first before a good general one can be expected. I shall be more pleased to see the remaining parts as well executed as this which sets the example. Another published in the middle states and a third in the Eastern, will complete the materials for a general history which the U.S. should furnish. It will then remain for France to produce a history. That to be desired from Great Britain is probably as well done in the Annual register as any we may expect from them. On the receipt of your first letter I applied to a bookseller to see what could be done towards translating and printing it here. After various enquiries I found that the translation and the printing 1000. copies being deducted would leave about 40. guineas for the author to be received as the work sold. I was by no means satisfied with this price, but the book seller observed that as it would be only a translation, it would be impossible to hinder other translations from being made, which might come into competition on the sale. On the receipt of your second letter, I wrote immediately to the Marquis de Chastellux, supposing he might be at his seat at Marly. I have received no answer which makes me fear he is on his tour of inspection. I am therefore distressed what to do. For while I hope from his counsels that means of procuring a better translation and perhaps better terms too might be found, I fear on the other hand that a delay may permit some other translation to get the start and so defeat our prospects altogether. I will satisfy myself whether he is on his tour and when he will return and on that information will act for the best. It is thought that perhaps a couple of hundred English copies might be sold here. I shall take great pleasure in promoting your views here and am only mortified at the indifferent prospect which at present presents itself.
Europe enjoys a calm at this moment, and there se[ems] no reason to apprehend it’s being disturbed this summer. There is a speck in the horison between the Emperor and Turk which may produce something, but that, at soonest, is for another year. I look with some interest on the result of the refusal by a French vessel  to salute the British flag in the channel, which I am not yet satisfied was an accidental event.
I pray you to be assured of the respect & esteem with which I have the honour to be Sir Your most obedt. & most humble servt.,

Th: Jefferson

